DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the information disclosure statement filed 28 August 2021, non-patent literature citation no. 1 has been lined through because it is a duplicate of foreign patent document citation no. 1.

The information disclosure statement filed 28 August 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature citation no. 5 does not include a date of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 29 November 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature citation nos. 1-3 do not include dates of publication.  It has been placed in the application file, but the information 

Specification
The prior objection to the specification has been overcome by the response filed 29 November 2021, wherein Applicant deleted language relating to indefinite (perpetual) motion.

Claim Rejections - 35 USC § 112
The prior rejection of claim 9 under 35 USC §112(a) has been overcome by the response filed 29 November 2021, wherein Applicant amended the claim to satisfy with the enablement requirement.

The prior rejection of claim 9 under 35 USC §112(b) has been overcome by the response filed 29 November 2021, wherein Applicant amended the claim to clarify the scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13, 15, 16, 18, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anesi (US Patent Application Publication No. 4,052,791 A).
Anesi ‘791 shows a tool comprising:
regarding claim 1,
a shaft (60) having a shaft major axis and a shaft length along the shaft major axis between a shaft upper end and a shaft lower end, wherein the shaft has a shaft frontal plane that extends along the shaft length and forms a first cross-section of the shaft having a first cross-sectional dimension that is perpendicular to the shaft major axis, wherein the shaft has a shaft median plane that is transverse to the shaft frontal plane and extends along the length of the shaft and forms a second cross-section of the shaft having a second cross-sectional dimension that is perpendicular to the shaft major axis and the shaft first cross-sectional dimension;
a blade (40) operatively connected directly or indirectly to the shaft lower end, wherein the shaft is longer than the blade, wherein the blade has a forward edge (42) that includes multiple teeth and faces forward with respect to the shaft frontal plane (Fig. 6), wherein the blade has a rearward edge (44) that faces rearward with respect to the shaft frontal plane, wherein the 
a step (20) operatively connected directly or indirectly to the blade or the shaft, wherein the step has an upper step surface that is transverse to the shaft median plane and the shaft frontal plane, wherein the step upper surface has a step major dimension, wherein the step upper surface has a step minor dimension that is perpendicular to the step major dimension, and wherein the step major and minor dimensions are both greater than or equal to one or both of the shaft first and second cross-sectional dimensions; and
a fulcrum (through element 55) with respect to the shaft, wherein the fulcrum is positioned beneath the step and operatively connected to the blade, the shaft, or the step, and wherein the fulcrum functions as a ground stop configured to limit downward progress of the blade into the ground (Fig. 2);
regarding claim 2,
	  wherein the one or more of the opposing blade surfaces is generally parallel to the shaft median plane;
regarding claim 5,
wherein the step major dimension is generally parallel to the shaft median plane or one or both of the blade surfaces;
regarding claim 6,
wherein the shaft has a shaft front axis, wherein the opposing blade surfaces have a blade total surface area, and wherein more than half of the blade total surface area is positioned behind the shaft front axis;
regarding claim 9,

regarding claim 10,
wherein the blade has a side profile that comprises a pronounced curve that extends backwardly (Fig. 1);
 regarding claim 13,
wherein the shaft has opposing first and second shaft sides that intersect the shaft frontal plane, wherein shaft has first and second shaft side planes that are parallel to the shaft median plane and respectively intersect the shaft frontal plane at the first and second shaft sides, and wherein the entirety of the blade is between the first and second shaft side planes;
regarding claim 15,
wherein the blade comprises an upper blade width between the forward edge of the blade and the rearward edge of the blade in proximity to the shaft, and wherein the forward edge of the blade extends backward from a forward-most position of the blade edge to behind the shaft frontal plane;
regarding claim 16,
wherein the step is configured to have surfaces on both sides of the shaft frontal plane;
regarding claim 18,
wherein the step is operatively pivotally connected to the blade, the shaft, or step such that a distal end of the upper step surface of the step is configured for reversible movement from an undeployed position in a direction toward the shaft upper end;
regarding claim 19,

regarding claim 22,
wherein the shaft, blade, and fulcrum are configured so that backward pulling of the shaft toward the ground causes upward and forward movement of the blade in an arc creating a slit forward of the fulcrum.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 8, 11, 12, 17, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anesi (US Patent Application Publication No. 4,052,791 A).
Regarding claim 3, Anesi ‘791 fails to teach the major dimension of the step (20).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the major dimension of the prior art step greater than or In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, the motivation for making the modification would have been to provide the step with a major dimension large enough to support securely the foot of an adult user.
Regarding claim 4, Anesi ‘791 shows the step (20) having a step distal end that is father from the shaft major axis than is a step proximal end but fails to teach the distance of the step distal end from the shaft major axis.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the prior art step distal end greater than or equal to 7 cm (≈ 2.76 in) from the shaft major axis, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, the motivation for making the modification would have been to position the step distal end far enough from the shaft major axis to prevent interference between the foot of an adult user and the shaft.
	Regarding claims 8 and 20, the tool of Anesi ‘791 further comprises a pivot mechanism (55) with respect to the shaft (60) positioned beneath the step and operatively connected to the blade (40), the shaft (60), or the step (20), but fails to teach a diameter of the pivot mechanism as greater than 2”.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the prior art pivot mechanism greater than 2”, since such a modification would have involved a mere change in the size of the pivot mechanism.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, the 
	Regarding claims 11 and 21, the forward edge of the blade (40) in the Anesi tool comprises a pronounced curve that includes an arc, but the prior art fails to teach the angle of the arc.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the prior art arc greater than or equal to 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The motivation for making the modification would have been to provide the blade with a desired cutting length at its forward edge.
	Regarding claim 12, the forward edge of the blade (40) in the Anesi tool comprises a pronounced curve having a radius of curvature, but the prior art fails to teach the radius of curvature.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have dimensioned the radius of curvature greater than or equal to 3 cm and less than or equal to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The motivation for making the modification would have been to provide the blade with a desired cutting length at its forward edge.
Regarding claim 17, Anesi ‘791 shows the step major dimension capable of being oriented at a step angle that is greater than or equal to 90 degrees with respect to the shaft major axis before the tool is employed (Fig. 1), but fails to teach specifically the step angle as greater than or equal to 93 degrees.  It would have been obvious for one having ordinary skill in the art In re Aller, 105 USPQ 233.  The motivation for making the modification would have been to effect a desired downforce at the rear end of the blade during use.
Regarding claim 23, wherein the shaft, blade, and pivot mechanism of the Anesi tool are configured so that backward pulling of the shaft (60) toward the ground causes upward and forward movement of the blade in an arc creating a slit forward of the pivot mechanism (per Fig. 1). 

Allowable Subject Matter
The indication of allowable subject matter in the previous Office Action (mailed 30 August 2021) is herein withdrawn.  Claims 7, 8, 11, 12, 15 and 17-20 are rejected as being unpatentable over Anesi (US Patent Application Publication No. 4,052,791 A).

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 24 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US Patent No. 2,568,468 A)
Wilson (US Patent No. 3,232,351 A)
Keblbek (US Patent No. D305,604 S)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
06 January 2022